Title: To Thomas Jefferson from Gouverneur Morris, 13 August 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Sainport 13 August 1793.

Enclos’d herein you will find Copies of my Letters of the 27 and 28 June 4. 21. and 24 July and 6 August to the Minister of foreign Affairs with Copies of his Letters to me of the 3. 19. 29 and 30 July. From these you will perceive that my Application for an Order to the Minister of France in America to pay out of the Funds to be furnished by the United States the Drafts made on his Predecessor from S. Domingo produc’d the desir’d Effect. Some subsequent Circumstances have induc’d me to beleive that under that Cover an Attempt will be made to pay the Bills drawn on Europe in favor of french Citizens. I have certified Signatures which seem’d to be calculated for that Purpose but as I presume that Measures will be taken of a cautionary Nature I shall not pretend to suggest any.
You will perceive Sir in this Correspondence one of the many Violations of our Flag in the Case of the little Cherub which being attended with Circumstances of peculiar Atrocity call’d for more pointed Animadversion. The Conduct of the Government on the Occasion was perfectly proper. The Person who committed the Murder has however been acquitted on the Testimony of his Companions in direct Contradiction to that of the American Master and Crew. The Case of the Ship is still depending and I know not what will be the Event. It now appears that a Part of the Cargo on Board of her was for Account of flemish Merchants and to be delivered at Ostende. But more of this presently. I must however take the Liberty of recommending to the Notice of Government Francis Coffyn of Dunkerque an old Deputy of Mr. Barclay while he was Consul General. On Many Occasions and especially in the Affair of the little Cherub he has behav’d with much Sense Spirit and Industry. The Conduct of such Business is by no Means pleasant neither is it without some personal Danger for in the present Situation of this Country the Laws are but little respected and it would seem as if pompous Declarations of the Rights of Man were reiterated only to render the daily Violation of them more shocking.
You will see Sir in my Letter of the fourth of July a Clause asking the Liberty of an American Citizen. In my Application on that Subject I have been very cautious fearing that I might be deceiv’d by british Seamen and consequently that our Countrymen might afterwards be without Redress; As in such Case the Government here would throw all the Complaints aside as being unfounded. Among others who have ask’d the Protection of the United States are some Nantucket Whale Men. And at first their Requests were so artfully made that I was near being  the Dupe. I have however declin’d all Interference in their Favor telling them that when they embark’d under a foreign and rival Flag they forfeited by their own Act the Protection afforded by that of the United States and must console themselves in their present Situation by the Privileges which they formerly enjoyed and which tempted them to engage in the british Service. This is the general Idea I have held out but differently modified according to the various Circumstances which Individuals have brought forward. These People are a Sort of Citizens of the World and wherever they went were the most pernicious Enemies to their native Country because every where they solicited either the Exclusion of or else heavy Duties on the produce of our Fisheries. At present those who were settled at Dunkerque have I am told engagd in privateering. Probably if the War lasts the whole Hive may settle again within the Territory of the United States and the more they endure in the mean Time the sooner will they adopt that salutary Determination.
The Decree respecting neutral Bottoms so far as it respects the Vessels of the United States has you will see been bandied about in a Shameful Manner. I am told from Havre that it is by the Force of Money that the Determinations which violate our Rights have been obtain’d and in comparing Dates Events and Circumstances this Idea seems to be but too well supported. I will make no Comments on the facts because my opinions are of no Consequence. The true State of them will result from the enclos’d Pieces and the United States will judge thereon. I am with sincere Esteem Dr Sir your obedient Servt.

Gouv Morris

